FILED
                                                             JUL 16 2015
 1                       NOT FOR PUBLICATION
 2                                                       SUSAN M. SPRAUL, CLERK
                                                           U.S. BKCY. APP. PANEL
                                                           OF THE NINTH CIRCUIT
 3                UNITED STATES BANKRUPTCY APPELLATE PANEL
 4                          OF THE NINTH CIRCUIT
 5   In re:                        )    BAP No.    NC-14-1480-TaDKi
                                   )
 6   MICHAEL JAMES HICKEY;         )    Bk. No.    09-42629
     MERCEDES HICKEY,              )
 7                                 )
                    Debtors.       )
 8   ______________________________)
                                   )
 9   DOROTHY D. GUILLORY,          )
                                   )
10                  Appellant,     )
                                   )
11   v.                            )    MEMORANDUM*
                                   )
12   MICHAEL JAMES HICKEY;         )
     MERCEDES HICKEY,              )
13                                 )
                    Appellees.     )
14   ______________________________)
15                   Submitted Without Oral Argument**
                             on May 14, 2015
16
                           Filed - July 16, 2015
17
               Appeal from the United States Bankruptcy Court
18                 for the Northern District of California
19   Honorable William J. Lafferty, III, Bankruptcy Judge, Presiding
20
21
22
          *
             This disposition is not appropriate for publication.
23   Although it may be cited for whatever persuasive value it may
24   have (see Fed. R. App. P. 32.1), it has no precedential value.
     See 9th Cir. BAP Rule 8024-1(c)(2).
25
          **
             After examination of the briefs and record, and after
26   notice to the parties, in an order entered March 16, 2015, the
27   Panel unanimously determined that oral argument was not needed
     for this appeal. See Fed. R. Bankr. P. 8019(b); 9th Cir. BAP
28   Rule 8019-1.
 1   Appearances:    Dorothy D. Guillory, pro se, on brief; Chris D.
                     Kuhner of Kornfield, Nyberg, Bendes & Kuhner, PC
 2                   on brief, for appellees Michael James Hickey and
                     Mercedes Hickey.
 3
 4   Before:   TAYLOR, DUNN, and KIRSCHER, Bankruptcy Judges.
 5
 6                              INTRODUCTION
 7        The bankruptcy court found appellant Dorothy D. Guillory in
 8   contempt for violation of the discharge injunction issued in the
 9   chapter 71 case of debtors Michael James Hickey and Mercedes
10   Velasquez Hickey.   It subsequently awarded damages to the
11   debtors in the form of an attorney’s fees and costs award
12   against Guillory.   Guillory appeals from this award.   We AFFIRM
13   the bankruptcy court’s decision to award damages; but, we VACATE
14   the award and REMAND to the bankruptcy court for the limited
15   purpose of clarifying its order so that it clearly states that
16   Guillory’s co-contemnors are jointly and severally liable for
17   these damages under a separate order.
18                                 FACTS
19        In 2009, the Debtors filed a chapter 7 petition.   The case
20   proceeded routinely; the Debtors promptly received their
21   bankruptcy discharge, and the bankruptcy court promptly closed
22   the case.
23        Four years later, however, the Debtors successfully
24   reopened their case and commenced an adversary proceeding
25
          1
             Unless otherwise indicated, all chapter and section
26   references are to the Bankruptcy Code, 11 U.S.C. §§ 101-1532.
27   All “Rule” references are to the Federal Rules of Bankruptcy
     Procedure and all “Civil Rule” references are to Federal Rules
28   of Civil Procedure.

                                     2
 1   against William De Vine, Jr. and his company, W.E. De Vine &
 2   Company, LLC (collectively “De Vine”), and Guillory.     The
 3   adversary complaint alleged that the defendants violated the
 4   discharge injunction through De Vine’s commencement of a 2011
 5   state court collection action (the “Collection Action”) against
 6   the Debtors; Guillory represented De Vine in the Collection
 7   Action at a point after filing of the complaint.     Apparently,
 8   the Debtors advised De Vine and Guillory of the bankruptcy
 9   discharge and unsuccessfully sought dismissal.   The Debtors also
10   filed a motion for a contempt order in the adversary proceeding,
11   which they later re-filed in the bankruptcy case.2
12        The bankruptcy court ultimately determined that four of the
13   six Collection Action causes of action violated the discharge
14   injunction; it thus found De Vine and Guillory in contempt and
15   issued an order so determining (the “Contempt Order”).     The
16   Contempt Order, however, also established a deadline for De Vine
17   to file a § 523 nondischargeability complaint, and Guillory, on
18   behalf of De Vine, thereafter filed “counterclaims” seeking to
19   except these four alleged claims from discharge under
20   § 523(a)(2) and (a)(6).
21        In the background during this time, Guillory was in
22   disciplinary proceedings before the State Bar of California; she
23
          2
24           The Debtors created a complex procedural path to the
     bankruptcy court’s final determination that discharge violations
25   occurred and that actual damages resulted. They utilized both
     an adversary proceeding and two motions. Because the details of
26   this procedural confusion do not impact our decision, we
27   hereafter refer to the adversary proceeding and motion jointly
     as the Discharge Violation Proceedings, unless a more specific
28   reference is appropriate.

                                    3
 1   was subsequently suspended from practice for a three-year
 2   period.    De Vine then attempted to handle his § 523 action by
 3   himself but eventually dismissed the counterclaims with
 4   prejudice.
 5        After dismissal, the Debtors sought an award of
 6   compensatory damages based on the discharge injunction
 7   violation; they initially requested an award only against DeVine
 8   of $58,077.513 on account of fees and costs incurred in the
 9   Collection Action and in the Discharge Violation Proceedings.
10   The award requested in connection with the Discharge Violation
11   Proceedings included fees and costs incurred as a result of the
12   § 523 counterclaims.    After adjusting the requested amount
13   downward based on a determination that some services were
14   duplicative, the bankruptcy court granted the request; it
15   awarded the Debtors $53,077.51, plus interest, solely against
16   De Vine.    De Vine did not appeal from this order, and it is now
17   final.
18        The Debtors then sought a second award, this time in the
19   amount of $24,172, again on account of fees and costs incurred
20   in connection with the discharge injunction violation (“Guillory
21   Motion for Damages”) and requested recovery jointly and
22   severally, from De Vine and Guillory.    The Debtors calculated
23   their alleged damages by reducing actually incurred fees and
24
          3
25           The Debtors’ request for fees and costs in the adversary
     proceeding consisted of: $21,311.40 incurred by Chris Kuhner,
26   Debtors’ bankruptcy counsel, in 2013; $11,573.51 incurred by
27   Kuhner in 2014; $19,531.87 incurred by David Ginn, Debtors’
     state court counsel, in the state court action; and $5,660.73
28   incurred by Ginn in the adversary proceeding.

                                      4
 1   costs in the Collection Action and in a portion of the Discharge
 2   Violation Proceedings, using a percentage based on the number of
 3   Collection Action causes of action that violated the discharge
 4   injunction.   In particular, the new motion did not seek any
 5   recovery in connection with the defense of the § 523
 6   counterclaims.   The fees and costs requested in connection with
 7   the Guillory Motion for Damages, thus, duplicated a portion of
 8   the damages already awarded solely against De Vine.    Only
 9   Guillory opposed this motion.
10         At the hearing both De Vine and Guillory appeared pro se.
11   Guillory initially argued that the automatic stay in her
12   husband’s bankruptcy filing prevented the Debtors from obtaining
13   an order against her.   The bankruptcy court disagreed.   Debtors’
14   counsel clarified on the record that the fees and costs
15   requested in the Guillory Motion for Damages duplicated, in
16   part, those already awarded against De Vine.   The Debtors then
17   requested a second sanctions award only against Guillory.      After
18   it once again discounted the amount requested for duplicative
19   services, the bankruptcy court granted the Guillory Motion for
20   Damages.   It thereafter entered an order awarding damages on
21   account of fees and costs in the amount of $20,822.50 (“Guillory
22   Damages Award”), plus interest, solely against Guillory.      She
23   timely appealed.
24                               JURISDICTION
25         The bankruptcy court had jurisdiction pursuant to 28 U.S.C.
26   §§ 1334 and 157(b)(2)(O).   We have jurisdiction under 28 U.S.C.
27   § 158.
28   ///

                                      5
 1                                   ISSUE
 2        Whether the bankruptcy court abused its discretion in
 3   awarding damages against Guillory for violation of the discharge
 4   injunction.
 5                             STANDARD OF REVIEW
 6        We review the decision to award sanctions for an abuse of
 7   discretion.   See Knupfer v. Lindblade (In re Dyer), 322 F.3d
 8   1178, 1191 (9th Cir. 2003); Rosales v. Wallace (In re Wallace),
 9   490 B.R. 898, 904-05 (9th Cir. BAP 2013).      The underlying
10   factual findings are reviewed for clear error.      In re Dyer,
11   322 F.3d at 1191.
12        A bankruptcy court abuses its discretion if it applies the
13   wrong legal standard, misapplies the correct legal standard, or
14   if its factual findings are illogical, implausible, or without
15   support in inferences that may be drawn from the facts in the
16   record.   See TrafficSchool.com, Inc. v. Edriver Inc., 653 F.3d
17   820, 832 (9th Cir. 2011) (citing United States v. Hinkson,
18   585 F.3d 1247, 1262 (9th Cir. 2009) (en banc)).
19                                 DISCUSSION
20        Guillory advances a number of arguments, some raised for
21   the first time on appeal.    These include the assertion that the
22   Guillory Damages Award was based on an impermissible pro-rata
23   allocation of fees; she contends that counsels’ timesheets did
24   not distinguish the time spent on the discharge injunction
25   violative and non-violative Collection Action causes of action.
26   As a result, she urges remand for a re-calculation of the
27   Guillory Damages Award.    She also argues that the Guillory
28   Motion for Damages was time-barred under the doctrine of laches.

                                       6
 1   Guillory, however, did not raise either of these issues before
 2   the bankruptcy court; thus, we do not address them on appeal.
 3   See Mano-Y&M, Ltd. v. Field (In re The Mortg. Store, Inc.),
 4   773 F.3d 990, 998 (9th Cir. 2014).
 5   A.   Although the Contempt Order was a judgment within the
 6        meaning of Civil Rule 54, the Guillory Motion for Damages
 7        was not “time-barred.”
 8        Guillory first argues that because the Contempt Order was a
 9   judgment, Civil Rule 54 required that the Debtors file a motion
10   for fees and costs within 14 days of entry of the Contempt
11   Order.    She argues that the Guillory Motion for Damages, filed
12   more than a year after the Contempt Order, therefore, was time-
13   barred.    We disagree.
14        A contempt proceeding for violation of the § 524 discharge
15   injunction is initiated by motion in the bankruptcy case as a
16   contested matter under Rule 9014.    Barrientos v. Wells Fargo
17   Bank, N.A., 633 F.3d 1186, 1191 (9th Cir. 2011).    A contempt
18   determination is deemed final for the purposes of appeal.     See
19   In re Dyer, 322 F.3d at 1186.   Under Civil Rule 54(a),4 a
20   judgment includes an “order from which an appeal lies.”      Thus,
21   the Contempt Order was a “judgment” subject to Civil Rule 54.
22        Civil Rule 54(d)(2) provides that a claim for attorney’s
23   fees must be made by motion within 14 days after the entry of
24   judgment, but includes a limitation on this requirement where:
25   “the substantive law requires those fees to be proved at trial
26
27        4
             Civil Rule 54 is made applicable in bankruptcy cases by
28   Rules 7054 and 9014.

                                      7
 1   as an element of damages.”
 2        The Guillory Motion for Damages sought recovery of fees and
 3   costs in the Collection Action and the Discharge Violation
 4   Proceedings only as actual damages sustained by the Debtors as a
 5   result of the discharge violation.     The fees awarded constituted
 6   compensatory damages; they fell outside the scope of Civil
 7   Rule 54(d)(2) and were not subject to the procedural
 8   requirements of that rule.5   As a result, the Guillory Motion
 9   for Damages was not time-barred.
10        The bankruptcy court further found that Guillory suffered
11   absolutely no prejudice from the timing of the Motion for
12   Damages.   On this record, we agree.   Once the Contempt Order
13   issued, Guillory was on notice that sanctions would follow.      At
14   the hearing on contempt, the bankruptcy court made this clear,
15   and Debtors’ counsel expressly reserved the Debtors’ rights to
16   sanctions.   The Contempt Order then more formally preserved the
17   Debtors’ rights.   Guillory could not reasonably assume that the
18   Debtors would pursue and obtain a contempt determination, but
19   then stop short of recovering actual damages.    Guillory’s
20   argument as to the delay is also disingenuous.    As the
21   bankruptcy court observed and the record confirms, the delay
22   resulted from De Vine’s assertion of § 523 counterclaims against
23   the Debtors.   On this record, the gap in time between the
24   Contempt Order and the Motion for Damages does not reflect
25
          5
             Even if the Guillory Damages Award was subject to Civil
26   Rule 54(d)(2), the bankruptcy court was well within its
27   discretion to enlarge the time to file the motion pursuant to
     Rule 9006. The record is consistent with the conclusion that,
28   if necessary, the bankruptcy court implicitly did so.

                                      8
 1   unscrupulous conduct or any nefarious motive.
 2   B.   Fees and costs included in the Guillory Damages Award.
 3        Guillory next argues that the bankruptcy court erred when
 4   it included in the Guillory Damages Award fees incurred in the
 5   Collection Action and for reopening the bankruptcy case.   She
 6   contends that the only appropriate fees were those incurred to
 7   enforce the Bankruptcy Code and that an appropriate award should
 8   not include fees to reopen the bankruptcy case to pursue the
 9   contempt proceeding.
10        If a bankruptcy court finds that a party willfully violated
11   the discharge injunction, it may award sanctions in the form of
12   compensatory damages, including attorney’s fees.   Espinosa v.
13   United Student Aid Funds, Inc., 553 F.3d 1193, 1205 n.7 (9th
14   Cir. 2008), aff’d, 559 U.S. 260 (2010); In re Dyer, 322 F.3d at
15   1195.   Here, the fees incurred in the Collection Action
16   constituted damages that flowed from the discharge injunction
17   violation; had De Vine - aided by Guillory’s representation –
18   not commenced and then continued to litigate the Collection
19   Action, the Debtors would not have incurred attorneys fees and
20   costs in defending the discharge violative causes of action.
21   And, to the extent that the bankruptcy court subsequently deemed
22   two of the six state court causes of action non-violative of the
23   discharge injunction, counsel accounted for that by requesting
24   only 66% of the fees and costs incurred.
25        It is true that reopening the bankruptcy case was not
26   required to consider a discharge injunction violation.
27   Bankruptcy counsel’s time itemization reflects minimal fees and
28   costs of $1,044.30 in relation to reopening the case, while

                                     9
 1   state court counsel’s time itemization includes no fees or costs
 2   in connection with the motion to reopen.     Thus, even if the fees
 3   incurred to reopen the case were improperly included as
 4   compensatory damages, the Damages Award reflected a built-in
 5   discount that accounted for more than those fees.     As was true
 6   with state court counsel, the Debtors requested only 66% of
 7   bankruptcy counsel’s fees.     Error, if any, was harmless.
 8   C.   Entry of the Damages Award only against Guillory.
 9        Guillory complains briefly that the bankruptcy court failed
10   to explain the entry of the Damages Award solely against her,
11   when the Debtors moved for an award against both her and
12   De Vine.   The record belies Guillory’s complaint.    At the final
13   hearing, however, Debtors’ counsel clarified that the Guillory
14   Motion for Damages related only to Guillory, as the Debtors had
15   already obtained their requested relief against De Vine.
16   Guillory was present at the hearing; her complaint on this point
17   is meritless.
18   D.   Whether the Guillory Damages Award provided an
19        impermissible double recovery or unfair windfall.
20        Finally, Guillory argues that the bankruptcy court abused
21   its discretion by twice awarding the same fees and costs as
22   damages.   We agree in part.    The awards do not constitute an
23   impermissible double recovery or unfair windfall.     In the
24   Guilory Motion for Damages, the Debtors initially sought an
25   award against De Vine and Guillory based on joint and several
26   liability.   In light of the award of $53,077.51 against De Vine,
27   however, the Debtors eventually clarified that they sought
28   relief only as to Guillory; this avoided a double recovery by

                                       10
 1   the Debtors.    That the Damages Award includes damages already
 2   awarded against De Vine reflects intended joint and several
 3   liability among Guillory and De Vine for a portion of the
 4   Debtors’ damages, or $20,822.50.      It is of no moment that the
 5   awards were entered separately and individually against the co-
 6   contemnors.    Apparently Guillory does not appreciate that she is
 7   neither jointly nor severally liable with De Vine for the fees
 8   and costs incurred by the Debtors in defending against the
 9   counterclaims – a not insignificant difference of $32,255.01.
10        We also conclude, however, that the Guillory Damages Award
11   is ambiguous.    It is not facially clear that Guillory is jointly
12   and severally liable with De Vine; any third party, including a
13   hypothetical judgment purchaser, would not appreciate from the
14   face of either award that any shared liability exists.
15   Understanding this critical fact would require reading the
16   Guillory Motion for Damages and the transcript of the September
17   2014 hearing.    Guillory is entitled to an award that is clear on
18   its face.    To the extent De Vine pays the Debtors on account of
19   their damages award against him, they cannot recover against
20   Guillory.6
21        As a result, we VACATE the Guillory Damages Award and
22   REMAND to the bankruptcy court for the limited purpose of
23   entering an order that clearly states that Guillory’s liability
24   is joint and several with that of De Vine under the prior
25   contempt award to the extent of $20,822.50.
26
27        6
             We take no position as to what rights De Vine might have
28   against Guillory in such a case.

                                      11
 1                              CONCLUSION
 2        Based on the foregoing, we AFFIRM the bankruptcy court’s
 3   decision to award damages, but VACATE the award and REMAND for
 4   the bankruptcy court to clarify that the Guillory Damages Award
 5   is joint and several with the Debtors’ damages award against
 6   De Vine.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                    12